Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 1 of 21 Page ID #:2965
   1
   2
   3
   4
   5
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11 WILLIAM B. COWEN                             Case No. 2:21−cv−05683−MCS−JC

   12                      Petitioner(s),          INITIAL STANDING ORDER
                                                   FOR CIVIL CASES ASSIGNED
               v.                                  TO JUDGE MARK C. SCARSI
   13
        MASON DIXON INTERMODAL
   14
                          Respondent(s).
   15
   16
   17
   18
   19           This case has been assigned to the calendar of Judge Mark C. Scarsi. Both the
   20    Court and counsel bear responsibility for the progress of this litigation in federal
   21    court. To "secure the just, speedy, and inexpensive determination" of this case, as
   22    called for in Fed. R. Civ. P. 1, all parties or their counsel are ordered to become
   23    familiar with the Federal Rules of Civil Procedure, the Local Rules of the Central
   24    District of California, and this Court’s Standing Orders.
   25    THE COURT ORDERS AS FOLLOWS:
   26     1.        Service of the Complaint
   27           The plaintiff shall promptly serve the complaint in accordance with Fed. R.
   28    Civ. P. 4 and file the proofs of service pursuant to Local Rule 5-3. Although


                                                  1
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 2 of 21 Page ID #:2966
    1    Fed. R. Civ. 4(m) does not require the summons and complaint to be served for 90

    2    days, the Court expects service as soon as service can reasonably be accomplished.

    3    The Court will require plaintiff to show good cause to extend the service deadline

    4    beyond 90 days.

    5     2.   Presence of Lead Counsel

    6          Lead trial counsel shall attend any scheduling, pretrial, or settlement

    7    conference set by the Court unless engaged in trial. Should that occur, counsel are

    8    to file a request for alternate or co-counsel to appear with a proposed order. The

    9    Court does not permit special appearances; only counsel of record may appear at

    10   any proceeding.

    11    3.   Ex Parte Applications

    12         Ex parte applications are solely for extraordinary relief and should be used

    13   with discretion. See Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp.

    14   488 (C.D. Cal. 1995). Ex parte applications that fail to conform to Local Rule 7-19,

    15   including a statement of opposing counsel’s position, will not be considered, except

    16   on a specific showing of good cause. Concurrently with service of the ex parte

    17   papers by electronic service and telephonic notice, counsel shall also serve the

    18   moving party by either facsimile, email, or personal service, and give notice to the

    19   moving party that opposing papers must be filed no later than 24 hours (or one

    20   court day) following service. If counsel do not intend to oppose the ex parte

    21   application, counsel must inform the Courtroom Deputy Clerk by telephone or

    22   email as soon as possible.

    23    4.   Continuances or Extensions of Time

    24         This Court is very committed to adhering to all scheduled dates. In general,

    25   this makes the judicial process more efficient and less costly. Changes in dates

    26   are disfavored. Trial dates set by the Court are firm and will rarely be changed.

    27   Therefore, any request, whether by application or stipulation, to continue the date

    28   of any matter before this Court must be supported by a sufficient basis that


                                                  2
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 3 of 21 Page ID #:2967
    1    demonstrates good cause why the change in the date is essential. Without such

    2    compelling factual support, requests to continue dates set by this Court will not be

    3    approved. Counsel requesting a continuance must electronically file any application

    4    or stipulation with a proposed order, including a detailed declaration of the grounds

    5    for the requested continuance or extension of time. The Court will not consider any

    6    request that does not comply with the Local Rules and this Order. Proposed

    7    stipulations extending scheduling dates become effective only if, and when, this

    8    Court approves the stipulation as presented to, or modified by, the Court, and an

    9    associated order is entered. Counsel should avoid submitting requests for a

    10   continuance less than at least seven (7) calendar days prior to the scheduled date

    11   that is the subject of the request.

    12         Any request or stipulation to continue shall incorporate the modified

    13   deadlines in addition to the deadlines that remain unchanged. Each proposed

    14   modification should be entered above the corresponding deadline, within the same

    15   cell as the corresponding current deadline. The modified deadline should be placed

    16   between brackets (i.e., "[Date]"). For example:

    17     [March 11, 2020]                    Non-Expert Discovery Cut-off
    18     Jan 1, 2019
    19
    20    5.   TROs and Injunctions

    21         Parties seeking emergency or provisional relief shall comply with Fed. R.

    22   Civ. P. 65 and Local Rule 65-1. The application shall include a proof of service

    23   which complies with the Court’s requirements for ex parte applications or a

    24   separate request for service to be excused. The Court will not rule on any

    25   application for such relief for at least 24 hours after the party subject to the

    26   requested order has been served, unless service is excused. Counsel shall call the

    27   Courtroom Deputy Clerk no later than 30 minutes after e-filing the documents.

    28   \\\


                                                   3
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 4 of 21 Page ID #:2968
   1     6.   Cases Removed from State Court

   2          All documents filed in state court, including documents appended to the

   3    complaint, answers, and motions, must be re-filed in this Court as a supplement to

   4    the notice of removal. See 28 U.S.C. § 1447(a) and (b). If the defendant has not yet

   5    answered or filed a motion in response to the complaint, the answer or responsive

   6    pleading filed in this Court must comply with the Federal Rules of Civil Procedure

   7    and the Local Rules. If, before the case was removed, a motion or demurrer in

   8    response to the complaint was pending in state court, it must be re-noticed in this

   9    Court in accordance with Local Rule 6-1 and Local Rule 7. Counsel shall file with

   10   their first appearance a Notice of Interested Parties in accordance with Local Rule

   11   7.1-1.

   12         If an action is removed to this Court that contains a form pleading, i.e., a

   13   pleading in which boxes are checked, the party or parties utilizing the form must

   14   file an appropriate pleading with this Court within 30 days of receipt of the Notice

   15   of Removal. The appropriate pleading referred to must comply with the

   16   requirements of Fed. R. Civ. P. 7, 7.1, 8, 9, 10 and 11.

   17    7.   Status of Fictitiously Named Defendants

   18         This Court intends to adhere to the following procedures where a matter is

   19   removed to this Court on diversity grounds with fictitiously named defendants. See

   20   28 U.S.C. §§ 1441 and 1447.

   21            a.   Plaintiff is expected to ascertain the identity of, and serve, any

   22   fictitiously named defendant, within 90 days of the removal of the action to this

   23   Court.

   24            b. If plaintiff believes (by reason of the necessity for discovery or

   25   otherwise) that fictitiously named defendants cannot be fully identified within the

   26   90-day period, an ex parte application requesting permission to extend that period

   27   to effectuate service may be filed with this Court. Such an application shall state

   28   the specific reasons for the requested extension of time, including a description


                                                   4
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 5 of 21 Page ID #:2969
   1    of all efforts made up to that time to identify and serve such person(s). The ex parte

   2    application shall be served upon all appearing parties, and shall state that appearing

   3    parties may file written comments within seven (7) days of filings of the ex parte

   4    application.

   5            c. If plaintiff wants to substitute a defendant for one of the fictitiously

   6    named defendants, plaintiff shall first seek the consent of counsel for all defendants

   7    (and counsel for the fictitiously named party, if that party has separate counsel). If

   8    consent is withheld or denied, plaintiff should file a motion on regular notice. The

   9    motion and opposition should address whether the matter should thereafter be

   10   remanded to the Superior Court if complete diversity of citizenship would no

   11   longer be present as a result of the addition of the new party. See U.S.C. § 1447(c)

   12   and (d).

   13    8.   Discovery

   14           a.     Discovery Matters Referred to the Magistrate Judge

   15         All discovery matters, including all discovery motions, are referred to the

   16   assigned United States Magistrate Judge. The Magistrate Judge’s initials follow the

   17   District Judge’s initials next to the case number on this Order. All discovery-related

   18   documents must include the words "DISCOVERY MATTER" in the caption to

   19   ensure proper routing. Counsel are directed to contact the Magistrate Judge’s

   20   Courtroom Deputy Clerk to schedule matters for hearing.

   21         In accordance with 28 U.S.C. § 636(b)(1)(A), the Court will not reverse any

   22   order of the Magistrate Judge unless it has been shown that the Magistrate Judge’s

   23   order is clearly erroneous or contrary to law.

   24         Any party may file and serve a motion for review and reconsideration before

   25   this Court. See Fed. R. Civ. P. 72(a). The moving party must file and serve the

   26   motion within 14 days of service of a written ruling or within 14 days of an oral

   27   ruling that the Magistrate Judge states will not be followed by a written ruling.

   28   The motion must specify which portions of the ruling are clearly erroneous or


                                                 5
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 6 of 21 Page ID #:2970
   1    contrary to law and support the contention with points and authorities.

   2            b. Compliance with Fed. R. Civ. P. 26(a)

   3          Unless there is a likelihood that, upon motion by a party, the Court would

   4    order that any or all discovery is premature, counsel should begin to conduct

   5    discovery actively before the Scheduling Conference. Discovery is not stayed prior

   6    to the Scheduling Conference or after dates have been set unless otherwise ordered

   7    by the Court. At the very least, the parties shall comply fully with the letter and

   8    spirit of Fed. R. Civ. P. 26(a) and thereby obtain and produce most of what would

   9    be produced in the early stage of discovery, because at the Scheduling Conference

   10   the Court will impose firm deadlines to complete discovery.

   11    9.   Motions

   12           a.   Time for Filing and Hearing Motions

   13         Motions shall be filed in accordance with Local Rule 6-1 and Local Rule 7.

   14   In general, this Court hears motions on Mondays, beginning at 9:00 a.m. If Monday

   15   is a national holiday, motions will be heard on the following Monday. It is not

   16   necessary to clear a hearing date with the Courtroom Deputy Clerk prior to the

   17   filing of a motion, but counsel shall review the Court’s Closed Motion Dates prior

   18   to selecting a date. Motion dates are closed when the Court’s calendar is full and,

   19   therefore, counsel shall not assume that a motion date(s) is available.

   20         The Court does not require a proposed order to be e-filed with any motion

   21   unless otherwise directed by the Court. A separate order will issue.

   22           b. Briefing Motions

   23         Please read this section carefully. This Court’s schedule for briefing

   24   motions differs significantly from the briefing schedule set by the Local Rules.

   25         Any motion that is filed and set for a hearing to be held fewer than 35 days

   26   from the date of the filing of the motion shall be briefed pursuant to Local Rule

   27   6-1 and Local Rule 7. Otherwise, motions shall be briefed according to the

   28   following schedule:


                                                 6
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 7 of 21 Page ID #:2971
    1           (a). Any motion that is filed and set for a hearing between 35 and 70 days

    2    from the date of the filing of the motion: (i) any opposition must be filed no later

    3    than 14 days after the filing of the motion; and (ii) any reply must be filed no later

    4    than 21 days after the filing of the motion.

    5           (b). Any motion that is filed and set for a hearing more than 70 days from

    6    the date of the filing of the motion: (i) any opposition must be filed no later than

    7    21 days after the filing of the motion; and (ii) any reply must be filed no later than

    8    35 days after the filing of the motion.

    9         The Court will permit the parties to stipulate, without a court order, to a

    10   briefing schedule for any motion that is set for a hearing to be held more than 70

    11   days from the date it was filed so long as the reply is filed no later than five (5)

    12   weeks prior to the hearing date. A stipulation regarding the agreed-upon briefing

    13   schedule shall be filed with the Court within seven (7) calendar days from the date

    14   the motion is filed. The stipulation shall include in the caption "STIPULATED

    15   PER STANDING ORDER."

    16          c. Pre-Filing Requirement to Meet and Confer

    17        Counsel must comply with Local Rule 7-3, which requires counsel to engage

    18   in a pre-filing conference "to discuss thoroughly... the substance of the

    19   contemplated motion and any potential resolution." Counsel should discuss the

    20   issues to a sufficient degree that if a motion is still necessary, the briefing may be

    21   directed to those substantive issues requiring resolution by the Court. Counsel

    22   should resolve minor procedural or other non-substantive matters during the

    23   conference. The in propria persona status of one or more parties does not alter

    24   this requirement.

    25          d. Length and Format of Motion Papers

    26        Memoranda of points and authorities shall not exceed 25 pages and all

    27   footnotes shall be in the same type size pursuant to Local Rule 11-3. Oppositions

    28   shall not exceed 25 pages and any reply shall not exceed 10 pages. All motion


                                                   7
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 8 of 21 Page ID #:2972
    1    papers shall be filed pursuant to Local Rule 11-3 and Local Rule 11-6. Only in rare

    2    instances and for good cause shown will the Court grant an application to extend

    3    these page limitations. No supplemental brief shall be filed without prior leave of

    4    Court.

    5         If documentary evidence in support of or in opposition to a motion or

    6    application exceeds 100 pages, the documents shall be placed in a binder, with an

    7    index and with each item of evidence separated by a tab divider. If such evidence

    8    exceeds 200 pages, the documents shall be placed in a Slant D-Ring binder, with

    9    an index and with each item of the evidence separated by a tab divider.

    10        Counsel shall adhere to Local Rule 5-4.3 with respect to the conversion of all

    11   documents to a PDF so that when a document is e-filed, it is in the proper size and

    12   format that is PDF searchable. Further, all documents shall be filed in a format so

    13   that text can be selected, copied, and pasted directly from the document.

    14            e.   Mandatory Chambers Copies

    15        The Court generally does not require mandatory chambers copies under Local

    16   Rule 5-4.5. If the Court orders a party to submit chambers copies, the copies must

    17   be delivered to the Clerk’s Office, located in the First Street Courthouse, no later

    18   than 12:00 p.m. on the day following the order requiring the copies to be delivered.

    19   Chambers copies must be printed from CM/ECF and include the CM/ECF-

    20   generated header (consisting of the case number, document control number, date

    21   of filing, page number, etc.). Any stapling or binding should not obscure the

    22   CM/ECF-generated header. The Court prefers that chambers copies not be

    23   two-hole punched or blue-backed; when possible, staple each copy only in the

    24   upper left hand corner.

    25            f.   Citations to Case Law

    26        Citations to case law must identify not only the case cited, but the specific

    27   page referenced. For example, if a quotation is presented, the associated page

    28   citation shall be provided. Similarly, if a case is cited in support of a proposition


                                                  8
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 9 of 21 Page ID #:2973
   1    based on language in the opinion, the page(s) on which such language appears shall

   2    be provided. Bluebook style is preferred.

   3            g.   Citations to Other Sources

   4         Statutory references should identify with specificity the sections and

   5    subsections referenced. Citations to treatises, manuals, and other materials should

   6    include the volume, section, and pages that are referenced. Citations to prior filings

   7    in the same matter shall include the docket entry number, section, and pages that

   8    are referenced. Bluebook style is preferred.

   9            h. Oral Argument

   10        If the Court deems a matter appropriate for decision without oral argument,

   11   the Court will notify the parties in advance. Local Rule 7-15.

   12     10.   Specific Motions

   13           a.   Motions Pursuant to Rule 12

   14        Many motions to dismiss or to strike can be avoided if the parties confer in

   15   good faith (as required by Local Rule 7-3), especially where perceived defects in a

   16   complaint, answer, or counterclaim could be corrected by amendment. See Chang

   17   v. Chen, 80 F. 3d 1293, 1296 (9th Cir. 1996) (where a motion to dismiss is granted,

   18   a district court should provide leave to amend unless it is clear that the complaint

   19   could not be saved by any amendment). These principles require that plaintiff’s

   20   counsel carefully evaluate defendant’s contentions as to the deficiencies in the

   21   complaint. In most instances, the moving party should agree to any amendment

   22   that would cure the defect.

   23        If a motion to dismiss is granted with leave to amend, counsel shall attach as

   24   an appendix to an amended pleading a "redline" version of the amended pleading

   25   showing all additions and deletions of material.

   26           b. Motions to Amend

   27        All motions to amend pleadings shall: (1) state the effect of the amendment

   28   and (2) identify the page and line number(s) and wording of any proposed change


                                                9
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 10 of 21 Page ID #:2974
    1    or addition of material. The proposed amended pleading shall be serially numbered

    2    to differentiate it from previously amended pleadings.

    3          In addition to the requirements of Local Rule 15, counsel shall attach as an

    4    appendix to the moving papers a "redline" version of the proposed amended

    5    pleading showing all additions and deletions of material.

    6            c. Summary Judgment Motions

    7          Parties need not wait until the motion cut-off date to bring a motion(s) for

    8    summary judgment or partial summary judgment. A party moving for summary

    9    judgment must file the motion at least thirty-five (35) days before the hearing.

    10   The parties should prepare papers in a fashion that will assist the Court in locating

    11   the evidence with respect to the facts (e.g., generous use of tabs, tables of

    12   contents, headings, indices, etc.). The parties are to comply precisely with Local

    13   Rule 56.

    14                 i.   Statement of Uncontroverted Facts and Genuine Issues

    15         The Statement of Uncontroverted Facts and Conclusions of Law

    16   ("Statement of Uncontroverted Facts"), as required by Local Rule 56-1, shall be

    17   separately lodged and identify each claim for relief on which the moving party

    18   seeks summary judgment and the legal grounds for summary judgment. In a

    19   two-column format beneath the identified claim for relief, the left-hand column

    20   shall set forth, sequentially numbered, each allegedly uncontroverted material fact

    21   as to that claim for relief, and the right-hand column shall set forth the evidence

    22   that supports the factual statement. Citation to the supporting evidence shall be

    23   specific, including reference to the docket number, exhibit, page, and line number.

    24   The Statement of Uncontroverted Facts shall be formatted based on the following

    25   examples:

    26   Plaintiff’s Claim for Relief for          is Barred by the Applicable Statute of

    27   Limitations. (Cite)

    28   \\\


                                                 10
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 11 of 21 Page ID #:2975
    1     1. (Moving party’s first undisputed fact) (Supporting evidence citation, e.g.,
                                                     Dkt 50, Exh. 5 at 7:3-5)
    2     1. (Moving party’s first undisputed fact) (Supporting evidence citation, e.g.,
                                                     Dkt. 51-5, Exh. 5 at 8:4-5)
    3
    4         The opposing party’s Statement of Genuine Disputes of Material Fact must

    5    be in two columns and track the movant’s separate statement exactly as prepared.

    6    The left-hand column must restate the allegedly undisputed fact and the alleged

    7    supporting evidence, and the right-hand column must state either that it is

    8    undisputed or disputed. The opposing party may dispute all or only a portion of the

    9    statement, but if disputing only a portion, such party must clearly indicate what

    10   part is being disputed, followed by the opposing party's evidence controverting

    11   the fact. To demonstrate that a fact is disputed, the opposing party must briefly

    12   state why it disputes the moving party’s asserted fact, cite to the relevant exhibit

    13   or other evidence, and describe what it is in that exhibit or evidence that refutes

    14   the asserted fact. No legal argument should be set forth in this document.

    15        The opposing party may submit additional material facts that bear on, or

    16   relate to, the issues raised by the movant, which shall follow the format described

    17   above for the moving party’s separate statement. These additional facts shall

    18   continue in sequentially numbered paragraphs and shall set forth in the right-hand

    19   column the evidence that supports that statement. Additional material facts shall be

    20   filed in a separate document from the Statement of Genuine Disputes.

    21                ii.   Supporting Evidence

    22        No party shall submit evidence other than the specific items of evidence or

    23   testimony necessary to support or controvert a proposed statement of undisputed

    24   fact. For example, entire deposition transcripts, entire sets of interrogatory

    25   responses, and documents that do not specifically support or controvert material in

    26   the separate statement shall not be submitted in support of or opposition to a motion

    27   for summary judgment.

    28        Evidence submitted in support of, or in opposition to, a motion should be


                                                 11
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 12 of 21 Page ID #:2976
    1    submitted either by way of stipulation or as exhibits to declarations sufficient to

    2    authenticate the proffered evidence and should not be attached to the memorandum

    3    of points and authorities. Documentary evidence as to which there is no stipulation

    4    regarding foundation must be accompanied by the testimony, either by declaration

    5    or properly authenticated deposition transcript, or a witness who can establish

    6    authenticity.

    7         The parties shall ensure that electronically filed copies of evidence in support

    8    of, or in opposition to, a motion for summary judgment are in the proper format.

    9    Thus, all documents must be PDF searchable and have selectable text that may be

    10   copied and pasted directly from the filed document.

    11        Additionally, testimony cited in a statement of uncontroverted facts,

    12   statement of genuine material facts, or additional material facts shall be highlighted

    13   and/or underlined.

    14                   iii.    Objections to Evidence

    15        Evidentiary objections to a declaration submitted in connection with a motion

    16   or other matter shall be made in writing and served and e-filed at the same time as,

    17   but separately from, the opposition or reply papers. If a party disputes a fact based

    18   in whole or in part of an evidentiary objection, the ground of the objection should

    19   be succinctly stated in a separate statement of evidentiary objections in a

    20   three-column format:

    21                          a. The left column should include the relevant portions of any

    22                             declaration or deposition, which shall include the highlighted,

    23                             underlined, and/or bracketed portions that are being objected

    24                             to (including, page and line number, if applicable). Each

    25                             objection shall be numbered and located within the copy of

    26                             the declaration.

    27                          b. The middle column should set forth a concise objection (e.g.,

    28                             hearsay, lacks foundation, etc.) with a citation to the Federal


                                                      12
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 13 of 21 Page ID #:2977
    1                           Rules of Evidence or, where applicable, a case citation.

    2                       c. The right column should provide space for the Court’s entry

    3                           of its ruling on the objection.

    4                       d. A proposed order shall be filed and attached to the evidentiary

    5                           objections as a separate document consistent with Local Rule

    6                           52-4.1 and either uploaded through the CM/ECF System or

    7                           emailed directly to the Court’s Chambers’ email at:

    8                           mcs_chambers@cacd.uscourts.gov.

    9         See Exhibit A. Counsel shall adhere to this format for any evidentiary

    10   objections that are submitted to the Court for consideration.

    11           d.   Motions in Limine

    12        Motions in limine are heard at the date and time of the Final Pretrial

    13   Conference and shall be e-filed twenty-one (21) calendar days before the Final

    14   Pretrial Conference. The motions shall be prepared and filed consistent with Local

    15   Rule 6-1 and Local Rule 7 and shall be numbered sequentially by each party who

    16   represents them. The supporting memorandum shall not exceed ten (10) pages. Any

    17   opposition(s) shall be e-filed fourteen (14) days before the Final Pretrial Conference

    18   and shall not exceed 10 pages. The Court will permit oral argument on motions in

    19   limine and, therefore, a reply is not required. The Court hears all motions in limine,

    20   which shall be numbered sequentially by each party who presents them, at the time

    21   of the Final Pretrial Conference.

    22           e.   Motions for Attorney’s Fees

    23        Motions for attorney’s fees shall be e-filed and set for hearing according to

    24   Local Rule 6-1 and this Order. Any motion or request for attorney’s fees shall

    25   attach two summaries, in table form, of the hours worked by and billing rate of each

    26   attorney with title (i.e., partner, local counsel, associate, etc.).

    27        The first table shall include a summary of the hours worked by each attorney,

    28   organized by task (i.e., discovery, motion to dismiss, motion for summary


                                                   13
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 14 of 21 Page ID #:2978
    1    judgment). If the hourly rate charged by any individual attorney changed while the

    2    case was ongoing, the party shall provide separate calculation for the total number

    3    of hours that the attorney spent in connection with each task at each hourly rate.

    4         The second table shall include a summary of the hours worked by each

    5    attorney, organized by attorney. This table shall list all of the tasks on which the

    6    attorney worked, the hours worked on each task, and the hourly rate of each

    7    attorney.

    8         Any table as set forth above shall be attached to the motion and electronically

    9    filed. A copy of the table shall be emailed to the Court’s Chambers’ email at:

    10   mcs_chambers@cacd.uscourts.gov, which shall be prepared in Microsoft

    11   Excel and have all restrictions removed so that the spreadsheet can be edited. See

    12   Exhibit B.

    13                i.   Motions for Preliminary and Final Approval of Class Action

    14                      Settlement

    15        Parties submitting a motion for preliminary or final approval of a class

    16   settlement shall include a spreadsheet supporting any proposed award of attorney’s

    17   fees. The spreadsheet shall include an estimate of any future attorney’s fees for

    18   which compensation will be sought, the normal hourly rate of all counsel for whom

    19   entries appear on the spreadsheet, the support for such hourly rate(s), and an

    20   explanation of the basis of any service enhancement award for lead plaintiff(s),

    21   including the hours worked and activities performed by such lead plaintiff(s). An

    22   editable electronic courtesy copy shall be prepared in Microsoft Excel and emailed

    23   to the Court’s Chambers’ email at: mcs_chambers@cacd.uscourts.gov formatted

    24   for use with Microsoft Excel. See Exhibit B.

    25    11.    Under Seal Documents

    26        Counsel shall comply with Local Rule 79-5. All applications must provide

    27   the reason(s) why the parties’ interest in maintaining the confidentiality of the

    28   document(s) outweighs the public’s right of access to materials submitted in


                                                 14
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 15 of 21 Page ID #:2979
    1    connection with a judicial proceeding. Counsel are ordered to meet and confer in

    2    person or by telephone at least seven (7) calendar days prior to the filing of an

    3    application in which the basis for the requested sealing is stated to determine if they

    4    can agree on the proposed under seal filing. No later than two (2) calendar days

    5    after the meet and confer process has concluded, the non-proposing party shall

    6    confirm whether it agrees to having such information designated as confidential or

    7    whether it opposes an under seal filing. Any application for under seal filing,

    8    whether or not opposed, shall contain the dates and method by which the parties

    9    met and conferred. If such information is not provided, the application will be

    10   denied without prejudice to an amended application being filed that complies with

    11   the foregoing terms.

    12          E-filing Applications for Leave to File Under Seal

    13          1.        The application for leave to file under seal shall be filed on the

    14                     public docket and shall attach a proposed order pursuant to

    15                     Local Rule 5-4.4.1 and Local Rule 5-4.4.2. Any declaration that

    16                     supports the application shall also be attached to the application

    17                     unless it contains confidential information. The declaration shall

    18                     be filed under seal as its own docket entry if it contains

    19                     confidential information.

    20          2.        The unredacted version of any document(s) shall be filed under

    21                     seal. It may be attached to the declaration that supports the

    22                     application, if the declaration is sealed and is filed as its own

    23                     docket entry. Otherwise, it shall be filed as its own docket entry.

    24                     The title shall include "Unredacted" or "Sealed" as the first word

    25                     of the title of the document. Any sealed document must clearly

    26                     mark the information that is confidential or privileged via

    27                     highlighting in color and/or using brackets.

    28          3.        The Court will review the submitted documents and make a


                                                 15
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 16 of 21 Page ID #:2980
    1                   determination as to whether the document(s) can be sealed and

    2                   and filed on the docket. If the application is granted, counsel

    3                   shall file:

    4                        i.    The unredacted version of the entire document as its own

    5                                 docket entry. The title shall include "Unredacted" or

    6                                 "Sealed" as the first word of the title of the document.

    7                                 Any information that has been redacted or omitted from

    8                                 the public filing must be clearly marked via highlighting

    9                                 in color and/or brackets.

    10                       ii.      The redacted version of the entire document as its own

    11                                docket entry. Unless otherwise stated in the order

    12                                granting the application, a redacted version is required

    13                                of all sealed documents. The title shall include

    14                                "Redacted" as the first word of the title of the document.

    15                                Any information that is confidential or privileged must

    16                                be blacked out or a page shall be inserted with the title

    17                                of the document that indicates that the entire document

    18                                is sealed.

    19                                   1.   Closely related materials filed at the same time

    20                                        where some are proposed to be filed under seal

    21                                        and others will not be sealed shall be considered

    22                                        as a single document and filed as a single docket

    23                                        entry containing multiple attachments. For

    24                                        example, if certain exhibits to a declaration are

    25                                        to be filed under seal, even if other exhibits or

    26                                        the declaration are not, the entire document for

    27                                        which permission to seal should be sought is the

    28                                        declaration and all exhibits. The docket shall


                                                   16
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 17 of 21 Page ID #:2981
    1                                        therefore include:

    2                                   2.   One unredacted/sealed docket entry with the

    3                                        documents to include the declaration with all

    4                                        exhibits, including sealed exhibits, e-filed as an

    5                                        attachment to the declaration;

    6                                   3.   a separate redacted docket entry with the

    7                                        documents to include the declaration with all

    8                                        exhibits, including redacted exhibits, e-filed as

    9                                        an attachment to the declaration.

    10    12.    Initial Pleadings

    11        Counsel shall comply with Local Rule 3 when filing initial pleadings. All

    12   initiating pleadings, including third-party complaints, amended complaints,

    13   complaints in intervention, counterclaims, and cross claims, shall be filed as a

    14   separate document. None shall be combined with an answer.

    15    13.    Amended Pleadings

    16        Every amended pleading shall be serially numbered to differentiate the

    17   pleading from prior pleadings, e.g. First Amended Complaint, Second Amended

    18   Counterclaim, Third Amended Cross Claim, etc. Counsel shall attach as an

    19   appendix to all amended pleadings a "redline" version of the amended pleading

    20   showing all additions and deletions of material from the most recent prior pleading.

    21    14.    Pro Se/Self-Represented Parties

    22        Pro se/Self-represented parties may continue to present all documents to the

    23   Clerk for filing in paper format pursuant to Local Rule 5-4.2. However, the court

    24   will also permit self-represented parties to present all documents to the Clerk for

    25   for filing by email so long as they comply with the following requirements:

    26          (a)    The document shall be prepared so that it complies with the

    27   requirements set forth in Local Rule 11-3, i.e., legibility, font, paper, pagination,

    28   spacing, title page, page limits, etc. Additionally, the document shall also comply


                                                  17
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 18 of 21 Page ID #:2982
    1    with any requirements specific to the type of document that is being submitted for

    2    filing, i.e., motions need to also adhere to Local Rule 6-1 and Local Rule 7 as set

    3    forth in ¶ 9 of this Order.

    4            (b)   The document shall be emailed as a PDF document to the Chambers’

    5    email: mcs_chambers@cacd.uscourts.gov no later than the date it is due. The Court

    6    will deem the date the document is emailed as the filed or lodged date. The

    7    proceeding line of the email shall contain: (i) the case number, (ii) case name, and

    8    (iii) "Pro Se Filing" to ensure it will be filed/lodged properly.

    9            (c)   The Chambers’ email will be used solely to accept documents for

    10   filing. The Chambers’ email is not to be used in any way to communicate with

    11   the Judge or Clerk. All parties, including Pro Se/Self-represented parties, shall

    12   refrain from writing letters to the Court, sending e-mail messages, making

    13   telephone calls to chambers, or otherwise communicating with the Court unless

    14   opposing counsel is present. All matters must be called to the Court’s attention

    15   by appropriate application or motion pursuant to Local Rule 83-2.

    16           (d)   It is the Court’s expectation that Pro se/Self-represented parties are to

    17   comply with the Local Rules and the rules set by this Court. The Court has a Pro Se

    18   Clinic available to assist those persons who do not have an attorney to represent

    19   them. Clinics are located in Los Angeles, Riverside, and Santa Ana. More

    20   information can be obtained on the Court’s website located at

    21   http://prose.cacd.uscourts.gov/. The Los Angeles Clinic operates by appointment

    22   only. You may schedule an appointment either by calling the Clinic or by using an

    23   internet portal. You can call the Clinic at (213) 385-2977, ext 270 or you can

    24   submit an internet request at the following site: http://prose.cacd.uscourts.gov/los-

    25   angeles. Clinic staff can respond to many questions with a telephonic appointment

    26   or through your email account. It may be more convenient to email your questions

    27   or schedule a telephonic appointment. Staff can also schedule you for an in-person

    28   appointment at their location in Roybal Federal Building and Courthouse, 255 East


                                                  18
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 19 of 21 Page ID #:2983
    1     Temple Street, Suite 170, Los Angeles, CA 90012.

    2       15.   Notice of This Order/E-Filed Documents

    3          Plaintiff’s counsel or plaintiff (if appearing on his or her own behalf) shall

    4     immediately serve this Order on all parties, including any new parties to the action.

    5     If this case came to the Court by a Petition for Removal, the removing defendant(s)

    6     shall serve this Order on all other parties.

    7          Any document that is e-filed shall be served by mail that same day on any

    8     party or attorney who is not permitted or has not consented to electronic service,

    9     with a proof of service to be filed within 24 hours.

    10
    11
    12
             IT IS SO ORDERED.
    13
    14
         Dated: July 20, 2021
    15                                        HONORABLE MARK C. SCARSI
                                              UNITED STATES DISTRICT JUDGE
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                   19
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 20 of 21 Page ID #:2984
    1
                                   EXHIBIT A: FORMAT FOR EVIDENTIARY OBJECTIONS
    2
    3
                   Declaration/Testimony of _______                                          Objection             Ruling
    4
    5
    6     Example 1: Entire Declaration of John
          Smith
    7
    8
          Start of Deposition.......................................
    9
                                                                                      1. E.g., Hearsay, cite. 1. Sustained /
    10    [1. Language subject to objection]                                                                     Overruled

    11    .......................................................................

    12
          ........................................................................
    13
          .........................................................................
    14
                                                                                      2. E.g., Lacks         2. Sustained /
    15   [2. Language subject to objection]                                              foundation, cite.      Overruled

          ........................................................................
    16
    17    ........................................................................

    18    ........................................................................
    19
    20    [3. Language subject to objection]
                                                                                      3. E.g., Hearsay, cite. 3. Sustained /
    21    .......................................................................                                Overruled

    22    .......................................................................

    23
          .......................................................................
    24                       End of Declaration.
    25
    26
    27
    28

                                                                           20
Case 2:21-cv-05683-MCS-JC Document 12 Filed 07/20/21 Page 21 of 21 Page ID #:2985
    1
                    EXHIBIT B: FORMAT FOR ATTORNEY’S FEES SUMMARY CHARTS
    2
           Table 1
    3                                  Task 1: Motion to Dismiss
                   Attorney           Rate                 Hours                 Fee
    4
          Attorney 1            $XXX/hour            Total hours spent by $XXX
    5     (position)                                 Attorney 1 on Task 1
          Attorney 1            $XXX/hour            Total hours spent by $XXX
    6     (position)                                 Attorney 1 on Task 1
                     Fee Request for Task 1             Task 1 Sum          Task 1 Sum
    7
                                  Task 2: Motion for Summary Judgment
    8     Attorney 1            $XXX/hour            Total hours spent by $XXX
          (position)                                 Attorney 1 on Task 1
    9
          Attorney 1            $XXX/hour            Total hours spent by $XXX
          (position)                                 Attorney 1 on Task 1
    10
                     Fee Request for Task 1             Task 1 Sum          Task 1 Sum
    11
    12
            Table 2
    13     Attorney            Rate              HOURS BY TASK               TOTALS
           Attorney 1                    Task            Total Hours    Hours:
    14     (position)                                    Spent by       Amount:$
                                                         Attorney on
    15                                                   Task
                                         i.e., Motion to
    16                                   Dismiss
                                         Discovery
    17                                   Deposition
    18                                   Task 4
                                         Task 5 (etc.)
    19     Attorney 1                    Task            Total Hours    Hours:
           (position)                                    Spent by       Amount:$
    20                                                   Attorney on
                                                         Task
    21
           Total                                                        Hours:
    22                                                                  Amount:$

    23
    24
    25
    26
    27
    28

                                                21
